PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $4,602.64 for electrical service provided to the W. Va. Penitentiary in Moundsville, W. Va. Respondent, in its Answer, admits the validity and amount of the claim. As it appears to the Court that respondent had sufficient funds in the appropriate fiscal year from which the obligation could have been paid, an award is made in the amount sought.
Award of $4,602.64.